Exhibit 10.52

AMENDMENT NO. 1 TO
 
DRUG DISCOVERY COLLABORATION AGREEMENT
 
THIS AMENDMENT NO. 1 TO DRUG DISCOVERY COLLABORATION AGREEMENT (this
“Amendment”) effective as of November 26, 2013 (the “Amendment Date”), is made
by and between Array BioPharma Inc., a Delaware corporation (“Array”), and Loxo
Oncology, Inc., a Delaware corporation (“Loxo”).
 
WHEREAS, the parties previously entered into that certain Drug Discovery
Collaboration Agreement dated as of July 3, 2013 (the “Agreement”) and the
parties wish to amend the Agreement in certain respects on the terms and
conditions set forth herein.
 
NOW THEREFORE, capitalized terms not defined in this Amendment shall have the
meaning ascribed in the Agreement, and the parties hereby agree as follows:
 
1.                                      Amendment.  Section 2.4 of the Agreement
is hereby amended to add the following immediately to the end thereof:
 
Each calendar month during the Discovery Program, on a monthly basis, Loxo shall
have the right, upon agreement by Array, to increase the maximum number of Array
FTEs to be used under the Discovery Program during such calendar month by [***]
FTEs, i.e. from [***]  FTEs to [***]  FTEs.  Loxo may exercise such right by
providing written notice (which may be via email from the Loxo CEO) to Array
prior to commencement of such calendar month. If Array agrees to the increase
for such month, then for each calendar month in which Loxo adds [***] additional
FTEs above the maximum specified limit, Loxo shall pay to Array an additional
payment of [***] prior to the beginning of such calendar month.  Array will not
unreasonably withhold its agreement to such additional FTEs provided that such
additional FTEs are reasonably available to Array.
 
2.                                      Miscellaneous.  This Amendment shall be
effective for all purposes as of the Amendment Date.  Except as expressly
modified herein, the Agreement shall continue to remain in full force and effect
in accordance with its terms.  This Amendment may be executed in counterparts,
each of which shall be deemed to be an original and together shall be deemed to
be one and the same document.
 
 





[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.





--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives effective as of the Amendment
Date.
 
LOXO ONCOLOGY, INC.
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
By:
/s/ Joshua H. Bilenker
 
By:
/s/ John Moore
 
 
 
 
 
Name:
Joshua H. Bilenker
 
Name:
John Moore
 
 
 
 
 
Title:
CEO
 
Title:
General Counsel

 
2



[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



